DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrase “Disclosed herein are…” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it does not meet the minimum of 50 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities:
Para. [0006], “directed seeded” is awkward and unclear;
Para [0010], “directed seeded” is awkward and unclear.  
Appropriate correction is required.


Claim Objections
Claim 16 is objected to because of the following informalities:  in the final line, “seeds of (d)” should be changed to –seeds applied in step (d)—.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 1 (see also line 3), the appropriate phrasing for “wherein the mixing of (b) comprises” is –wherein the mixing step (b) comprises—.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  line 1, the appropriate phrasing for “wherein the applying of (c) is” is. –wherein the applying step (c) is—.  Appropriate correction is required. 
Claim 23 is objected to because of the following informalities:  line 1, “wherein the portions of (c) are” should be changed to –wherein the portions applied in step (c) are—.  Appropriate correction is required.
Claims 24-25 are objected to because of the following informalities:  line 1, “wherein each portion of (c) contains/comprises” should be changed to –wherein the portions applied in step (c) contain/comprises—.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  line 2, “planting mix” should be changed to –planting mixture—.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  line 1, “wherein the portions of (c) are” should be changed to –wherein the portions applied in step (c) are—.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  line 2, “portions of (c)” should be changed to –portions of step (c)—.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  line 1, “wherein (c)” should be changed to –wherein step (c)—.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “directed seeded” is awkward and unclear.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  in the final line, it appears “seeds of (e)” should be changed to –seeds applied in step (c)—.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  line 1, “mixing of (b)” should be changed to –mixing step (b)—.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  line 3, “applying of (c)” should be changed to ---applying step (c)—.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “portions of (c)” should be changed to –portions applied in step (c)—.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  “each portion of (c)” should be changed to –each portion applied in step (c)—.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  “portions of (c)” should be changed to –portions of step (c)—.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  line 11, “planting mix” should be changed to –planting mixture—.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  in the final line, “seeds of (d)” should be changed to –seeds pressed in step (d)—.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 27, 30, 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Regarding claim 19, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 21, it is unclear how the gibberellic acid treatment is related to step “(a) providing treated guayule seeds” of independent claim 16, line 2, from which claim 21 depends. Specifically, it is unclear if the “treated guayule seeds” are treated gibberellic seeds or a different kind of treated seeds altogether. 
Claim 27 recites the limitation "the rows of soil" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 32, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 33, it is unclear how the gibberellic acid treatment is related to step (b) which provides “treated guayule seeds” of independent claim 30, line 3, from which claim 33 depends. Specifically, it is unclear if the “treated guayule seeds” are treated gibberellic seeds or a different kind of treated seeds altogether. 

Allowable Subject Matter
Claims 16-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        July 30, 2022